Citation Nr: 0807098	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  99-13 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
prior to October 10, 2006.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD beginning on October 10, 2006.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Atlanta, Georgia RO that increased the veteran's rating for 
service-connected PTSD from 10 percent disabling to 30 
percent disabling, effective from September 1, 1997.  

The veteran testified before the RO's hearing officer in July 
1999.

In August 2004 custody of the file was transferred to the 
Winston-Salem, North Carolina RO.  

In June 2005 the Board remanded the file to the RO, via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.  

The veteran was scheduled to testify before the Board in a 
hearing at the RO in October 2005, but failed without good 
cause to appear at that hearing.  His request for a hearing 
before the Board is accordingly deemed to be withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).  

In May 2007, the RO increased the evaluation for the PTSD to 
50 percent, effective on October 10, 2006.  Inasmuch as a 
rating higher than 50 percent is available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher rating as reflected on 
the title page remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From September 1, 1997 to October 10, 2006 the service-
connected PTSD is not shown to be manifested by a disability 
picture reflective of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

3.  The service-connected PTSD currently is not shown to be 
manifested by more than occupational and social impairment 
with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected PTSD prior to 
October 10, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2007).   

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD from 
October 10, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of the VCAA.  However, in October 2004 during the 
course of the appeal the RO sent the veteran a letter 
advising him that to establish entitlement to a higher rating 
for a service-connected disability the evidence must show 
that the condition had become worse.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and was afforded ample 
opportunity to submit such information and evidence prior to 
Supplemental Statements of the Case (SSOCs) in November 2004 
and May 2007.  

The Board also finds that the October 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The October 2004 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision was issued prior to the 
enactment of the VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOCs.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the June 1999 SOC and in the November 2004 and May 2007 
SSOCs, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the Board's action herein 
denies an increased rating, so no effective date will be 
assigned.  There is accordingly no chance of prejudice under 
the notice requirements of Dingess.

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the rating criteria for PTSD are based upon 
overall impairment to employability and quality of life.  The 
veteran was provided copies of those rating criteria in the 
SOC and SSOCs, and he demonstrated his knowledge of those 
criteria in his testimony before the RO's hearing officer in 
July 1999, as well as in his correspondence to VA during the 
course of his appeal.  

The Board accordingly finds that the veteran has demonstrated 
actual knowledge of the requirements for higher rating as 
articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA psychiatric examinations on three 
occasions since his claim for higher raring, most recently in 
October 2006.  The veteran has not asserted that the October 
2006 examination was inadequate in any way, and has not 
asserted that his symptoms have become worse since that 
examination.  The Board accordingly finds that remand for new 
examination is not required at this point.  

The veteran testified before the RO's hearing officer in July 
1999.  He was scheduled to testify before the Board in 
October 2005, but he failed without good cause to appear for 
the hearing, and his hearing request is accordingly deemed to 
be withdrawn.  See 38 C.F.R. § 20.704(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for PTSD on appeal.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review (beginning in September 1997).  


Evaluation from September 1997 to October 2006

The veteran received inpatient VA treatment for PTSD from 
July-August 1997 (for which he has been rated as 100 percent 
disabled).  His complaints on admission were nightmares, 
flashbacks, isolation, trouble sleeping, guilt, and anger.  
On admission the veteran was noted to be irritable with poor 
concentration, affect constricted, mood anxious and 
depressed, speech coherent and relevant.  The veteran 
admitted to auditory hallucinations related to Vietnam.  No 
suicidal or homicidal ideations were elicited.  He expressed 
some paranoid ideas and had mood swings from depression to 
elation.  Orientation and memory were preserved, and insight 
and judgment were intact.  

By the time of his discharge from treatment, the veteran had 
stabilized.  His discharge diagnosis was delayed-type PTSD 
with affective features.  The Global Assessment of Function 
(GAF) at discharge was changed at some point by pen-and-ink 
to 51; the author of the change is not identified and the 
previously assigned score is not legible.  

VA outpatient treatment notes dated in November 1997 and 
February 1998 show that the veteran complained of occasional 
nightmares and impaired sleep; he was referred to the VA 
mental health clinic for adjustment of his medication.  

The veteran had a VA-contracted psychiatric examination in 
December 1998.   He reported that he was currently on four 
medications but did not take those medications routinely 
because he could not remember what they were for.  The 
veteran reported daily intrusive memories of Vietnam, 
nightmares, panic attacks when in unfamiliar crowds, anxiety 
and depression.  

During the interview, the veteran was restricted in affect; 
he denied suicidal or homicidal ideation and denied auditory 
or visual hallucinations.  No delusions were perceived.  
Cognitive functions were intact.  Immediate, recent and 
remote memory was unimpaired.  The veteran reported panic 
attacks 2-3 times per month.  The examiner noted no obsessive 
or ritualistic behavior.  

The examiner stated that the veteran was still very 
symptomatic of PTSD, which could be attributed to his 
noncompliance with psychotropic medication.  The examiner 
diagnosed chronic PTSD and assigned a GAF of 55, noting that 
the veteran had moderate difficulty in social and 
occupational functioning.  

In his July 1999 hearing before the RO's hearing officer, the 
veteran testified that he currently experienced sleep 
disturbance in the form of insomnia and sleep disruption.  He 
stated that crowds, such as civic or athletic events, 
provoked anxiety attacks.  He testified that he avoided 
stimuli such as war-related movies.  

VA outpatient treatment notes dated from April 1999 to 
November 1999 show various changes in medication in an effort 
to reduce side-effects.  The clinical GAF throughout the 
period was 60.

An April 2000 VA outpatient treatment note shows that the 
veteran's PTSD considered stable on the current medication.  

VA outpatient treatment notes dated from July 2000 to January 
2002 show continued changes in medication.  Reported symptoms 
during the period included intrusive memories of combat 
triggered by news and other media, occasional sleep 
difficulty and depressed mood, anxiety, and hypervigilance 
due to current violent crimes in the neighborhood of his 
employment.  The GAF continued to be 60.  

A VA psychiatric treatment note dated in May 2004 states the 
veteran reported occasional problems sleeping despite 
medication.  During interview the veteran was alert and 
oriented, slowed in response but otherwise normal in speech 
and cogent in thought process, and depressed in mood and 
affect.  He denied homicidal or suicidal ideation.  There was 
no evidence of psychosis, and judgment and insight were fair.  

The veteran had a VA-contracted psychiatric examination in 
December 2004 in which he reported occasional flashbacks, a 
feeling of constant depression, panic attacks approximately 
once per month, and exaggerated startle response; he stated 
that he had suicidal ideas when he drank alcohol excessively 
but denied such ideation now.  The veteran stated that with 
medication he could sleep six hours per night, but without 
medication he would have constant and chronic insomnia.  

On examination the veteran was found to have thought 
processes that were logical, coherent and goal-oriented.  
There was no evidence of psychosis.  The veteran's mood was 
described as "low" and his affect was serious.  The veteran 
was neither homicidal nor suicidal.  Cognitively, the veteran 
was alert and oriented times four.  Formal judgment was 
intact and insight was fair.  The examiner diagnosed combat-
related PTSD and status post alcohol dependence, and assigned 
a GAF of 60.  

The examiner summarized that the veteran presented classic 
symptoms of PTSD such as intrusive symptomatology, 
hyperarousal states, and avoidance phenomena, but the PTSD 
had generally improved over the years in the sense of his 
adaptation to it; stopping consumption of alcohol had also 
been beneficial.  

Based on the medical evidence, the Board finds that the 
service-connected PTSD prior to October 2006 is not shown to 
meet the criteria for a rating higher than assigned 30 
percent rating.  His symptoms included weekly panic attacks, 
depression, anxiety, chronic sleep impairment (unless 
medicated), and suspiciousness, all of which are specific 
symptoms associated with the current rating.  

His overall disability picture was consistent with 
occupational and social impairment manifested by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Further, there is no medical or lay evidence whatsoever 
showing that during the period under review the service 
connected disability picture was manifested by occupational 
and social impairment with reduced reliability and 
productivity.  

Specifically, there is no evidence that he experienced the 
symptoms associated with the higher 50 percent rating 
(flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships).  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 51 and 40 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47. 

The veteran's GAF scores during the period in question were 
51 in August 2007, 55 in December 1998, and 60 from July 1999 
to December 2004.  Accordingly, his GAF scores reflect no 
more than a moderate degree of difficulty functioning, which 
is consistent with the symptoms noted by the various 
examiners.  

In addition to the medical evidence, the Board has considered 
lay evidence including an undated deposition given by the 
veteran in support of his lawsuit against his former employer 
under the Americans with Disabilities Act (ADA) alleging that 
he was improperly terminated from his job as a police officer 
in 1992.  

The veteran contends that the deposition shows he was 
terminated due to his PTSD; in fact, the deposition shows 
that he was terminated because his back disorder prevented 
him from being able to physically perform the activities 
required of a police officer.  In any event, symptoms in 1992 
and before are well outside the period under review by the 
Board in this case.   

As noted, the veteran has generally asserted that he should 
be rated at a higher level than 30 percent, but has not shown 
any of the characteristic symptoms associated with the higher 
rating.  

Accordingly, based on the evidence, the Board finds that the 
service-connected PTSD during the period from September 1997 
to October 2006 did not meet the criteria for a higher 
rating, and the claim for a higher evaluation must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  




Evaluation from October 2006

The veteran had a VA-contracted examination on October 10, 
2006 in which the veteran reported the following symptoms 
since his discharge from active service: frequent episodes of 
rage, anger, irritability, hyper-startle, restless sleep, 
nightmares, and dissociative episodes, as well as increasing 
social distance affective interpersonal relationships.  

The veteran stated the symptoms had fluctuate in intensity 
since his discharge from service but became most noticeable 
and distracting over the previous 12 years (i.e. since his 
termination as a police officer) and in fact becoming most 
intense during the past 17 months due to family-related 
stress and losses.  Specifically, since his retirement from 
law enforcement, the veteran experienced persistent sadness, 
anger and irritability, frequent intrusive memories of 
combat, restless sleep, and combat-related nightmares.  The 
examiner stated that the veteran had previously been able to 
mask his symptoms while serving as a policeman and had lost 
that shelter after his retirement.  The examiner diagnosed 
chronic severe PTSD and assigned a GAF of 50.  

As noted, GAF scores between 51 and 40 indicate serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  Accordingly, the symptoms described by 
the examiner and the GAF are consistent with an impairment 
not greater than 50 percent disabling under the rating 
criteria.  

There is no evidence of impairment that meets  the criteria 
for a higher rating.  The medical evidence does not show, and 
the veteran has not asserted, that he has manifested symptoms 
associated with the 70 percent rating (suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances including work or work like setting; 
inability to establish and maintain effective relationships).  
 
The Board accordingly finds that the veteran's disability 
picture since October 2006 is not shown to be manifested by 
more than occupational and social impairment with reduced 
reliability and productivity.  Therefore, the criteria for a 
rating higher than 50 percent are not met.  

In this matter, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 
1361.  



ORDER

An increased rating in excess of 30 percent for the service-
connected PTSD prior to October 10, 2006 is denied.  

An increased rating in excess of 50 percent for the service-
connected PTSD beginning on October 10, 2006 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


